(By two judges.) If the bill of exceptions be not certified to be the original by the Clerk, the writ of error will be dismissed, even though an answer of the Judge, with respect to the bill of exceptions, shows that it is the original. (R.) 13th February, 1812.Williams, administrator, filed a bill for direction, etc., against Ann E. Lowry et al. At April Term, 1871, it was dismissed on demurrer. A bill of exceptions was handed to the Judge, but he kept it till about the 20th of June, 1871. It reached counsel by mail on the 24th of June. The Judge’s certificate was dated on the 10th of May, and contained no reason for his delay on returning it to counsel. By reason of this detention it was impossible to serve the opposite counsel within ten days from the date of the certificate, and therefore counsel did not send the cause up. Upon these facts being shown to this Court, Judge Davis was required ¿o certify the cause of such delay within thirty days from *588that date — 3d July, 1871. He certified, and the cause was then sent up for this term.Judge Davis added to the bill of exceptions a copy of said order and his certificate that said delay was from providential cause, and thus the paper was served and came here. It had been filed in the Court below, but it had on it no certificate from the Clerk that it was the true original. When called here, counsel moved to dismiss it for want of said Clerk’s certificate. It was replied, that Judge Davis’ last certificate supplied the want of the Clerk’s certificate. But the Court dismissed the cause.